DETAILED ACITON
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on 10/25/2021 have been entered. Claims 1, 3-9, and 11-22 remain pending in the application. The amendments overcome each claim objection set forth in the previous office action mailed on 07/30/2021.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Levy (US 2012/0065674).
Regarding claim 14, Levy discloses a method of delivering a patch (18, FIG 1A) to a target site (24, 26, paragraph [0032]) of a patient, the method comprising: introducing a system (10, FIG 1A, paragraph [0030]) comprising an endoscope (12) into a gastrointestinal tract of a patient (FIG 10, paragraphs [0003 and 0030]), wherein the system includes a patch (18, FIG 1A, paragraphs [0028-0032]) 
Regarding claim 15, Levy discloses the patch is coupled to the distal end of the instrument or the cap in a folded or crimped configuration (FIG 1A shows the patch is folded into an arc shape to fit the curvature of 16).  
Regarding claim 14, Levy discloses in the alternative embodiment of FIG 2, a method of delivering a patch (54, FIG 2) to a target site (24, 26, paragraph [0032]) of a patient, the method comprising: introducing a system (50, FIG 2, paragraph [0034-0035]) comprising an endoscope (12) into a gastrointestinal tract of a patient (FIG 10, paragraphs [0003 and 0029]), wherein the system includes a patch (54, FIG 2 paragraphs [0034-0035]) comprising a biocompatible material (Paragraph [0034] discloses the patch can be inert or bioabsorbable, both of which are interpreted as a biocompatible material) and one of: an instrument comprising a shaft (14) slidably disposed in a working channel of the endoscope (FIG 2, paragraph [0035]), the patch being coupled to, and releasable from, a distal end of the instrument (Patch 54 is secured to an outer surface of 52, which is releasable from a distal end of 14; paragraphs [0034-0035]); or a cap fixedly coupled to a distal end of the endoscope, the patch covering a 
Regarding claim 16, Levy discloses in the alternative embodiment, releasing the patch includes blowing air or spraying water from a channel of the endoscope onto the patch (Inflation of balloon 52 requiring passing an air or liquid through a lumen of the endoscope in order to expand the balloon until is releases, paragraph [0035]. This is interpreted as the step of releasing the patch including blowing air form a channel of the endoscope onto the patch).  
Claims 1, 3, 11, 13, 19, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gregory et al. (US 9,204,957).
Regarding claim 1, Gregory et al. discloses a method of delivering a patch (50, FIGs 3-4) to a target site (Abstract) of a patient, the method comprising: introducing an endoscope into a gastrointestinal tract of a patient (Col 3 lines 8-10 and col 4 lines 25-61 disclose use of the device on the distal end of an endoscope), wherein the endoscope includes a patch (Bandage 50, FIGs 3-4, col 4 lines 43-48, col 5 lines 7-40) in a folded or crimped configuration (FIG 3 shows the patch is folded into an arc shape to fit the curvature of 10), the patch comprising a biocompatible material (Col 3 lines 56-65); positioning a distal end of the endoscope proximate a target site (Col 5 line 60- col 6 line 2 discloses positioning the patch and therefore a distal end of the endoscope at a treatment area); and applying the patch to the target site while releasing the patch from the endoscope (Col 5 lines 63-65 and col 8 lines 1-7), wherein the target site includes a laceration in tissue following endoscopic mucosal resection (EMR), endoscopic submucosal dissection (ESD), or tissue biopsy (Col 1 lines 28-41 discloses the target site can be a laceration resulting from endoscopic resection to remove cancerous tissue, which can be 
	Regarding claim 3, Gregory et al. discloses the patch comprises chitosan (Col 3 lines 56-61 and col 5 lines 7-18), extracellular matrix, or a combination thereof.  
Regarding claim 11, Gregory et al. discloses the patch is secured to an outer surface of the cap with a flexible band (70, col 7 line 46 – col 8 line 21 disclose sheath 70 is elastic and used to secure patch 50 to the outer surface of the cap).
Regarding claim 13, Gregory et al. discloses a distal end of the endoscope includes an optical device (Col 4 lines 25-32 and lines 49-61), and the patch includes an opening aligned with the optical device (FIGs 3-4 show a tubular distal opening in patch 50 such that the optical device can view out of the distal tip of the endoscope).  
Regarding claim 19, Gregory et al. discloses a medical system (FIGs 1-4) comprising: an endoscope (Not shown, col 3 lines 8-10 and col 4 lines 25-61 disclose use of the device on the distal end of an endoscope) defining at least one working channel (Col 4 lines 25-36 disclose optics positioned within the endoscope, therefore there is understood to be at least one working channel within the endoscope); a patch (50, FIGs 3-4) comprising a biocompatible material (Col 3 lines 56-61 and col 5 lines 7-18); and an instrument comprising a shaft slidably disposed in the working channel, the patch being coupled to, and releaseable from, a distal end of the instrument (This limitation is an alternative to the 
Regarding claim 21, Gregory et al. discloses the cap is fixedly coupled to the distal end of the endoscope (Cap 10 is fixedly coupled to the end of the endoscope via end 14 and locking ring 18 during delivery. Col 8 line 51 – col 9 line 7 also discloses the method of using the device, wherein the cap does not become detached from the distal end of the endoscope during normal use).
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gassivi et al. (US 2012/0143188).
Regarding claim 1, Gassivi et al. discloses a method of delivering a patch (50, FIG 8, which is usable with device 30 of FIG 3, paragraph [0066]) to a target site (Paragraph [0066]) of a patient, the method comprising: introducing an endoscope (40, FIG 3, paragraph [0048]) into a gastrointestinal tract of a patient (Esophagus after a mucosectomy, paragraphs [0066-0070]), wherein the endoscope includes a patch (Scaffold 50, paragraphs [0066-0069]) in a folded or crimped configuration (The collapsed configuration disclosed in paragraph [0069] is interpreted as being folded or crimped), the patch comprising a biocompatible material (Paragraph [0068] discloses the use of various biocompatible materials); positioning a distal end of the endoscope (31) proximate a target site (Paragraphs [0066-0071] disclose positioning the patch and therefore a distal end of the endoscope at a treatment area); .  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Gassivi et al. (US 2012/0143188).
Regarding claim 12, Gassivi et al. discloses the invention substantially as claimed, as set forth above for claim 1. Gassivi et al. further discloses the cap has a frustoconical shape (FIG 8 shows the truncated cone shape of the distal end of 30) 
Gassivi et al. is silent regarding a ridge on an outer surface of the cap.
However, Gassivi et al. teaches in the alternative embodiment of FIG 7, a cap (Distal end of 330) having a frustoconical shape (FIG 7 shows the truncated cone shape of the distal end of 330) and a ridge on an outer surface of the cap (FIG 7 shows the longitudinal ridges between panels 334a-334d where they attach to one another, paragraph [0064]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to substitute the cap of Gassivi et al. with the cap of the embodiment of FIG 7, which has a frustroconical shape and a ridge on an outer surface of the cap, for the purpose of providing a means for the cap to expand in diameter and collapse in diameter through the overlapping of the panels (Paragraph [0064]), while achieving the predictable result of being expandable to deliver the patch at a target treatment site.
Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of record fails to teach ore render obvious a method comprising releasing the patch from the cap by actuating a wire to cut the flexible band. 
Response to Arguments
Applicant’s arguments, see page 8, filed 10/25/2021, with respect to the rejection of claim 1 have been fully considered and are persuasive.  The rejection of claim 1 in view of Levy has been withdrawn. In response to the amendment to claim 1 combining limitations of previously recited claims 2 and 10, a rejection is set forth in view of Gregory and in view of Gassivi. In the previous set of claims dated 07/30/2019, the limitations of claim 2 and claim 10 were not required in the same embodiment 
Applicant’s arguments, see page 8, regarding the rejection of claim 14 in view of Levy have been considered but are not found to be persuasive. The claim has been amended to recite a cap fixedly coupled to a distal end of the endoscope. However, claim 14 recites the system comprises “one of” an instrument as claimed “or” a cap as claimed. Therefore, the added language further limiting the cap does not overcome the previous rejection in view of Levy because Levy was relied upon for teaching the instrument, not a cap.
	Applicant’s arguments, see pages 8-9, regarding the rejection of claim 19 in view of Levy is found to be persuasive and the rejection has been withdrawn. However, in response to the amendments overcoming the previous rejection, a new rejection has been set forth in view of Gregory which teaches the newly added limitations.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROOKE NICOLE LABRANCHE/Examiner, Art Unit 3771